Title: To Thomas Jefferson from Gideon Granger, 8 August 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir.
            Washington August 8th. 1802
          
          Messrs. Bull and Dodd have notified me of their declining to accept the appointment of Commissioners. this has most certainly originated in the fixed determination of their friends in the City to persevere in their Attempts to obtain the removal of the Commissioner of Loans, and Postmaster. It exhibits a spirit in some measure assuming and really not very pleasing—I have not heared whether Mr. Nichols has concluded to serve, or has declined. I could wish that the vacancies might remain at present, and untill I shall write from Connecticut. It is my determination to retire from this City in a fortnight unless You should wish me to remain here. my Contracts are closed, and I think advantageously tho, by no means with such reductions, as in the large contracts in the War departmt: The State of my Office is such that the public Service will suffer no Injury from my absence. The Contest between the Clintonians and the Burrites runs very high in New York. I think it daily assumes a more serious Aspect. The Inclosed Letter I received from a friend by the last mail. Some parts of it, particularly what respects the Spanish Grants, appeared to me of Sufficient Importance to warrant my Submitting it to your perusal.
          I am Sir With great Esteem and Respect—Yours
          
            Gidn Granger
          
         